Title: To John Adams from Jonathan Trumbull, Jr., 9 February 1792
From: Trumbull, Jonathan, Jr.
To: Adams, John



Sir
9th Febry 1792

The enclosed Letter has just now been put into my Hand— as the Direction would seem to be for Both Branches of the Legislature—and the subject is unknown to me—I have thot it might be best that it should be opened by you—I beg Sir! that it may be thus opened—& if it should appear to be particularly appropriate to the House of Representatives—you will be so good as to return it to me—But if otherwise—deal with it as you shall judge proper— With perfect regard & Esteem—I am / Sir /  Your obd Servt

Jona Trumbull—